Citation Nr: 1503517	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a scrotum disability.  

2.  Entitlement to service connection for a scrotum disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for cervical disc disease.

4.  Entitlement to service connection for a cervical spine disability, to include cervical disc disease.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

6.  Entitlement to service connection for a low back disability, to include spondylosis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied applications to reopen the claims of service connection for cervical disc disease, a low back disability, and a scrotum disability.  

The Veteran testified at a hearing held at the RO via videoconference technology conducted by the undersigned Veterans Law Judge in April 2013.  A copy of the transcript is of record.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files contain a copy of the hearing transcript.  

The issues of service connection for a cervical spine disability and a scrotum disability are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further actions is required on his part.  


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied the application to reopen the claim of service connection for a low back disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the April 2004 rating decision relates to the basis for the prior denial of service connection for a low back disability.

3.  Spondylosis of the lumbar spine was manifest in service.   

4.  In a June 2006 rating decision, the RO denied the claim of service connection for a scrotum disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

5.  Evidence received since the June 2006 rating decision relates to the basis for the prior denial of service connection for a scrotum disability.

6.  In a June 2006 rating decision, the RO denied the application to reopen the claim of service connection for cervical disc disease.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

7.  Evidence received since the June 2006 rating decision relates to the basis for the prior denial of service connection for cervical disc disease.



CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied the application to reopen the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the April 2004 decision is new and material and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Spondylosis of the lumbar spine is was incurred in peacetime service.  38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  

4.  The June 2006 rating decision that denied the claim for service connection for a scrotum disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

5.  Evidence received since the June 2006 decision is new and material and the claim for service connection for a scrotum disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

6.  The June 2006 rating decision that denied the claim for service connection for a cervical disc disease is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

7.  Evidence received since the June 2006 decision is new and material and the claim for service connection for a cervical disc disease is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein below, a discussion of VA's notification and assistance requirements are not necessary.  

I.  Reopening 

Lumbar Spine 

By way of history, the RO denied the Veteran's claim of service connection for a low back disability in October 2001.  The basis of the RO's decision was that the evidence did not show that a chronic disability was shown in service.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

The Veteran filed an application to reopen a claim of service connection for a low back disability in July 2007.  The RO denied the application to reopen the claim in an April 2004 rating decision.  The basis of the RO's decision was that the evidence submitted did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

The evidence received since the April 2004 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran's private physician submitted a statement in August 2010 in which he opined that the Veteran's current low back disability was related to his time in the service because he has had continuous complaints of low back pain since service.  This new evidence addresses a reason for the previous denial; that is, that a chronic disability manifested in service.  Accordingly, the claim is reopened and will be considered on the merits.    

Scrotum

The RO denied the Veteran's claim of service connection for a scrotum disability in June 2006.  The basis of the RO's decision was that the evidence did not show a permanent residual or chronic disability subject to service connection.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the June 2006 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran testified that he has persistent soreness and pain and experiences swelling three to four times a year.  This new evidence addresses a reason for the previous denial; that is, he has a permanent residual from service.  Accordingly, the claim is reopened and will be considered on the merits.    

Cervical Spine

By way of history, the RO denied the Veteran's claim of service connection for cervical disc disease in October 1988.  The basis of the RO's decision was that the condition was noted to be acute while the Veteran was on active duty.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

The Veteran filed applications to reopen a claim of service connection for cervical disc disease (claimed as neck injury) in February 1992, September 2000, July 2003, and June 2005.  The RO denied the application to reopen the June 2005 claim in a June 2006 rating decision.  The basis of the RO's decision was that the evidence submitted did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

The evidence received since the June 2006 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran testified at the April 2013 hearing that he had multiple hard falls during service and provided additional details relating to the history of his cervical spine disability.  This new evidence addresses a reason for the previous denial.  Accordingly, the claim is reopened and will be considered on the merits.    

II.  Service Connection for a Low Back Disability 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In addition, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  To be "shown in service," the disease identity must be established and the diagnosis cannot be subject to legitimate question.  Id.

The Board notes that entitlement to service connection based on chronicity pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Here, a service treatment record from May 1977 contained the results from an April 1977 X-ray examination of the thoracolumbar spine.  The X-ray examination report showed spondylosis at the L-5 bilaterally without significant degenerative changes.  

A March 2008 X-ray examination report also revealed mild to moderate degenerative desiccated disc and spondylosis, L3-L4 and L5-S1.  

The Board notes that spondylosis is defined as "degenerative spinal changes due to osteoarthritis" and the term "arthritis" encompasses degenerative joint disease, osteoarthritis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd Ed. 2012) at 150, 1754; see also Lay v. Shinseki, 08-3938, 2010 WL 4139877 (Vet. App. Oct. 22, 2010) (mem. dec.) (the use of a dictionary citation is not necessarily a violation of Hatlestad v. Derwinski, 1 Vet. App. 213 (1992), and Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

As the service treatment records contain diagnostic tests which confirm the Veteran manifested spondylosis at L5 during service and an X-ray examination report from March 2008 also showed that the Veteran had spondylosis from L5-S1, the Board finds that chronicity has been established.  38 C.F.R. § 3.303(b); Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).

As such, the Board finds that service connection for spondylosis of the lumbar spine is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The application to reopen the claim of service connection for a low back disability is allowed.  

Service connection for spondylosis of the lumbar spine is granted.  

The application to reopen the claim of service connection for cervical disc disease is allowed, and to that extent only.  

The application to reopen the claim of service connection for a scrotum disability is granted, and to that extent only.  





REMAND

The Veteran contends that he currently has a cervical spine disability and a scrotum disability that are related to service.  

In regard to the cervical spine disability, the Veteran contends that, during service in 1975, he fell 10 to 15 feet and hurt his neck.  The Veteran's service treatment records contain multiple notations that show that the Veteran complained of having a stiff, sore, or painful neck.  After separation, the Veteran continued to complain of neck pain and indicated that it had persisted from the fall in 1975.  Of note, a 1985 X-ray examination report revealed an old fractured osteophyte from the anterior and inferior margin of C-5 and a September 2001 VA examination report contained a diagnosis of residual neck pain status post trauma and surgery with moderate-moderately severe functional loss of range of motion.  Although the Veteran has been afforded multiple VA examinations, a medical opinion has not been provided to determine the likely nature and etiology of the claimed cervical spine disability, and as such, one should be provided.  

As to the scrotum disability, the Veteran's December 1972 enlistment examination contains a notation of a small asymptomatic right hydrocele with no hernia.  He underwent surgery in July 1975 to excise two hydrocele.  The Veteran contends that he has experienced persistent pain, soreness, and swelling in the scrotum since service.  Accordingly, the Board finds that an examination is necessary to determine whether the Veteran's pre-existing hydrocele was aggravated by service.  

Finally, at the April 2013 hearing, the Veteran reported that he sought treatment at the Jackson Hospital for his claimed scrotum disability.  A review of the record also indicates that the Veteran sought treatment for his claimed cervical spine disability at a VA Medical Center.  On remand, those records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the claimed cervical spine and scrotum disabilities, to specifically include from Jackson Hospital from 1987 to the present.  

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.

2.  The RO should then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed cervical spine disability.

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.  

A detailed history should be elicited from the Veteran and any tests deemed necessary should be performed.

The examiner should then:

A) List all current diagnoses related to the Veteran's cervical spine.

B) For each diagnosis provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the cervical spine disability had its clinical onset during service or is otherwise related to an event or incident in service.  

The examiner should address the notations of neck pain during service, the May 1988 VA examination that contained a diagnosis of cervical disc disease and included a 1985 X-ray examination report that showed that the Veteran presented with an old fractured osteophyte from the anterior and inferior margin of C-5, and the September 2001 VA examination report that contained a diagnosis of residual neck pain status post trauma and surgery with moderate-moderately severe functional loss of range of motion.  

The examiner should also be made aware that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. 

The examiner is requested to provide a rationale for any opinion expressed.

3.  The RO should then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed scrotum disability.

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.

A detailed history should be elicited from the Veteran and any tests deemed necessary should be performed.

The examiner should then:

A) Identify all current diagnoses related to the scrotum and residuals from the right hydrocele repair in 1975, to include any scars that may be present.  

If there is a scrotum disability or residuals the hydrocele or its repair, the examiner should:

A) Render an opinion as to whether there was any increase in the hydrocele in service.

B) If the answer to the question is yes, the examiner should render an opinion as to whether the increase was due to the natural progress of the disease or due to service.

C) If the increase was not due to the natural progress of the disease, the examiner should then identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

If some of the increase in severity is due to natural progress of the hydrocele, the examiner should identify the degree of increase in severity due to natural progression.

D) For each diagnosis other than for a hydrocele, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the scrotum disability had its clinical onset during service or is otherwise related to an event or incident in service.  

The examiner is asked to provide a rationale for the opinions rendered and indicate his or her level of confidence in the opinions rendered.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


